DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 8/12/2021 has been entered and thus claims 1-20 are currently pending in this application.  	The amendment to the title overcomes the previous title objection, therefore the title objection is hereby withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 6-11, 13-14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al. US PGPub. 2020/0168683, of record. 	Regarding claim 1, Son teaches a display panel (fig. 1-3) [0023] comprising:  	a plurality of display elements (130, fig. 2) [0044] arranged in a display area (AA/EA, fig. 1-2) [0025] around an opening (HA/120, fig. 1-2) [0047], each of the display elements (130) comprising a pixel electrode (132, fig. 2) [0034], an emission layer (134, fig. 2) [0034] above the pixel electrode (132), and an opposite electrode (136, fig. 2) [0034] above the emission layer (134);  	at least one of a first functional layer (hole transport layer (HTL), [0037]) between the pixel electrode (132) and the emission layer (134) and a second functional layer (electron transport layer (ETL), [0037]) between the emission layer (130) and the opposite electrode (136); and  	a groove (110, fig. 1-3) [0046] between the opening (120) and the display area (EA), wherein the groove (110) comprises a first recessed portion (R114, see examiner’s fig. 1; fig. 3) having a first width (W1; see examiner’s fig. 1) in a first layer (114+116, fig. 2-3) [0033], and a second recessed portion (R102, see examiner’s fig. 1; fig. 3) in a second layer (102, fig. 2-3) [000048] on the first layer (114+116) and having a second width (W2; see examiner’s fig. 1) greater than the first width (W1) so as to expose a portion (top edge, see examiner’s fig. 1) of an upper surface of the first layer (114+116), and a side surface of the groove (110) comprises steps (see examiner’s fig. 1), 	the at least one of a first functional layer (HTL) and the second functional layer (the HTL, which is the bottom layer of the HTL+light emitting layer +ETL, [0037]) is in direct contact with the top surface of 102 i.e. 102c) an upper surface of the second layer (102), and 	the at least one of the first functional layer (HTL) and the second functional layer (ETL) is cut off on the upper surface of the second layer (102) or the portion (top edge) of the upper surface of the first layer (114+116) (see examiner’s fig. 1) (Son et al., fig. 1-3). 
    PNG
    media_image1.png
    967
    1847
    media_image1.png
    Greyscale
                                                    Examiner’s Fig. 1 	Regarding claim 2, Son teaches the display panel of claim 1, further comprising, 	 wherein the at least one of the first functional layer (HTL) and the second functional (ETL) layer and the opposite electrode (136) are each cut off around the  by the second recessed portion (R102) (Son et al., fig. 3).  	Regarding claim 7, Son teaches the display panel of claim 1, further comprising a substrate (layers 101-114, fig. 2-3) [0032] and a pixel circuit (150, fig. 2) [0034] arranged on the substrate (101-114) and comprising a thin-film transistor (150, fig. 2) [0034] above the substrate (101-114) and electrically connected to the pixel electrode (132) (Son et al., fig.  2).  	Regarding claim 8, Son teaches the display panel of claim 7, wherein the substrate (101-114) comprises a portion of the first layer (114) (Son et al., fig. 2-3).  	Regarding claim 9, Son teaches the display panel of claim 1, wherein the second layer (102) comprises a multi-layered inorganic layer (102a-102c are SiO2 and SiN, [0048]) (Son et al., fig. 2-3, [0048]).  	Regarding claim 10, Son teaches the display panel of claim 1, wherein the groove (110) comprises a first groove (110-1, see examiner’s fig. 1) and a second (above and to the left side; in order to overcome this interpretation, the limitation should recite the organic encapsulation layer directly over or overlapping the first and second groove) the first groove (110-1), and the first inorganic encapsulation layer (142) and the second inorganic encapsulation layer (146) directly contact the second groove(110-2) (Sone t al., fig. 2-3).  	Regarding claim 13, Son teaches a display panel (fig. 1-3) [0023] comprising:  	a substrate (layers 101-114, fig. 2-3) [0032] comprising an opening (HA/120, fig. 1-2) [0047] and a display area (AA/EA, fig. 1-2) [0025] around the opening (120);  	a plurality of display elements (130, fig. 2) [0044]  located in the display area (AA/EA) and each comprising a pixel electrode (132, fig. 2) [0034], an intermediate layer (electron transport layer (ETL), [0037]), an emission layer (134, fig. 2) [0034], and an opposite electrode (136, fig. 2) [0034]; and  	a groove (110, fig. 1-3) [0046] between the opening (120) and the display area (the HTL, which is the bottom layer of the HTL+light emitting layer +ETL, [0037]) is in direct contact with the top surface of 102 i.e. 102c) an upper surface of the second layer (102), and  	the intermediate layer (ETL) is cut off on the upper surface of the second layer or the portion (top edge) of the upper surface of the first layer (114+116) (see examiner’s fig. 1) and located on a side wall of the first recessed portion (R114) or a side wall of the second recessed portion (R102) (Son et al., fig. 1-3). 	The intermediate layer (ETL) is considered to be cut off from the groove (110) and located on a sidewall of the first recessed portions (R114) because (fig. 3) shows that both the emission layer (134) and the opposite electrode (136) are cut off from the groove, and the intermediate layer (ETL) is in between the  emission layer (134) and the opposite electrode (136) [0037], therefore, the intermediate layer (ETL) would also be cut off from the groove (110) and located on a sidewall of the first recessed portions . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. US PGPub. 2020/0168683 as applied to claims 2 and 13 above, and further in view of Yoon et al. US PGPub. 2018/0047802, all of record. 	Regarding claims 4 and 15, Son teaches the display panel of claims 2 and 13, 
wherein the first layer (114+116) comprises a first material layer (buffer 114, fig. 2) and a first inorganic material layer (116, fig. 2) [0033] on the first material layer (114), and the first recessed portion (R114) spatially connects a hole (110, fig. 2-3) passing through the first inorganic material layer (116) to a recess (110, fig. 2-3) defined in a depth direction (vertically) of the first material layer (114) (Son et al., fig. 2-3). 	But Song fails to teach wherein the first material layer (114) is an organic material.directly below the TFT similar to that taught by Son (Yoon et al., fig. 3). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the material of the buffer layer (114) of Son with the organic material used for the buffer layer of Yoon because organic materials are well known in the art and such substitution is art recognized equivalence for the same purpose (as a buffer) to obtain predictable results such as increased flatness and reduction of infiltration of impurities from the substrate (Yoon et al., [0072]) (see MPEP 2144.06).
 	Regarding claims 5 and 16, Son teaches the display panel of claims 2 and 13, 
wherein the first layer (114+116) comprises a first material layer (buffer 114, fig. 2) and a first inorganic material layer (116, fig. 2) [0033] on the first material layer (114), and the first recessed portion (R114) spatially connects a hole (110, fig. 2-3) passing through the first inorganic material layer (116) to an upper surface of the first material layer (114) (Son et al., fig. 2-3). 	But Song fails to teach wherein the first material layer (114) is an organic material. 	However, Yoon teaches a display panel comprising a first material/buffer layer (110, fig. 3) [0072], wherein the buffer (110) comprises a first organic material (110, fig. 3) [0072] directly below the TFT similar to that taught by Son (Yoon et al., fig. 3). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the material of the  	                                     Allowable Subject Matter
Claim 12 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a display panel comprising “a planarization layer above the thin-film encapsulation layer, wherein an end of the planarization layer is on a vertical line passing through the groove” in combination with the limitation wherein “the groove comprises a first recessed portion having a first width in a first layer, and a second recessed portion in a second layer on the first layer and having a second width greater than the first width, and a side surface of the groove comprises steps” as recited in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display panel comprising “a planarization layer above the thin-film encapsulation layer, wherein an end of the planarization layer is on a vertical line passing through the groove” as recited in claim 20, and in combination with the rest of the limitations of claim 13.                                              Response to Arguments
 	Applicant’s argue that “Son does not appear to disclose a hole transport layer or an electron transport layer of the light emitting stack 134 directly contacting an upper surface of a second layer and being cut off on the upper surface of the second layer or a portion of an upper surface of the first layer as claimed by Applicant. Rather, Son appears to teach the light emitting stack 134 being formed to be disconnected on a side surface of the interlayer insulating film 102 by virtue of an undercut of either a first interlayer insulating film 102a or a second interlayer insulating film 102b of the interlayer insulating film 102 (see Son, paragraphs [0050] and [0051], and Figs. 3A and 3B).” 	However, the examiner respectfully submits that since the hole transport layer is at the bottom of the light emitting stack [0037], then the hole transport layer (HTL) is directly contacting the upper surface of the second layer (102; i.e.102c of 102) and also being cut off on the portion (top edge, see examiner’s fig. 1) of an upper surface of the first layer. The examiner agrees that the hole transport layer might not exactly be cut off on the upper surface of the second layer but the claim recited an alternative “or r a portion of an upper surface of the first layer” and this alternative is taught by Son, see examiner’s fig. 1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NDUKA E OJEH/Primary Examiner, Art Unit 2892